Citation Nr: 1041118	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for hypertension, to include 
as caused by herbicide exposure and/or as secondary to the 
service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for neuropathy of the 
hands, legs, and feet, to include as secondary to the service-
connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from December 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's secondary service connection claims.  In August 2008, 
the RO also denied the Veteran's service connection claim for 
hypertension as caused by herbicide exposure.  

The Board notes that the RO separately adjudicated the Veteran's 
claims of service connection for hypertension, secondary to 
herbicide exposure and secondary  to diabetes mellitus.  Separate 
theories in support of a claim for a particular disability are to 
be adjudicated under one claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 
F.3d. 1346, 1349 (Fed. Cir. 2005). As such, separate adjudication 
of the Veteran's claim of entitlement to service connection for 
hypertension under separate theories of entitlement (in this 
case, direct service connection, presumptive service connection 
based on herbicide exposure, and secondary service connection) is 
not warranted. The Board has therefore recharacterized this issue 
above to reflect the Veteran's assertion that consideration 
should be given to whether his hypertension is secondarily 
related to his service-connected diabetes mellitus or to 
herbicide exposure. 

When appealing the denial of service connection for hypertension 
and peripheral neuropathy, the Veteran requested a hearing before 
the Board.  Such a hearing was scheduled.  However, in March 
2010, the Veteran withdrew his request.  See 38 C.F.R. 
§ 20.702(e)(2009). 


FINDINGS OF FACT

1. The Veteran's hypertension is not related to a disease, 
injury, or herbicide exposure in service and the preponderance of 
the evidence is against an etiological relationship (e.g. 
causation or aggravation) with his service-connected diabetes 
mellitus, type II.

2.  The Veteran's neuropathy of his hands, legs, and feet is not 
related to a disease or injury in service and the preponderance 
of the evidence is against an etiological relationship (e.g. 
causation or aggravation) with his service-connected diabetes 
mellitus, type II.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or aggravated 
by service and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

2.  The Veteran's neuropathy of his hands, legs, and feet was not 
incurred in or aggravated by service and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.	Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

In this case, the Board finds that VA's duty to notify was 
satisfied by a letter sent to the Veteran in October 2007 with 
regard to the claims for service connection for a hypertension 
and neuropathy both secondary to diabetes mellitus. The letter 
addressed all of the notice requirements and was sent prior to 
the initial unfavorable decision by the RO in January 2008.  In a 
July 2008 letter, the Veteran was notified of the requirements 
for his claim of service connection for hypertension secondary to 
herbicide exposure.  The claim was thereafter adjudicated in 
August 2008.  The Board finds that the Veteran has not been 
prejudiced by any notice error regarding his service connection 
claim secondary to herbicide exposure as he was provided adequate 
notice in July 2008, given time to present additional evidence 
and argument, and the claim was readjudicated in an August 2008 
rating decision. Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006). 

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran's Social Security Administration (SSA) records have also 
been associated with the claims file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded a September 2007 VA medical examination 
to obtain an opinion as to whether his hypertension and 
peripheral neuropathy were caused or aggravated by his diabetes 
mellitus.  The Board has reviewed the examination report and 
determines that the VA opinion is more than adequate.  It is 
noted that the VA examiner did not have access to the Veteran's 
entire claims file but instead reviewed the electronic treatment 
records from the VA medical center in Cheyenne, Wyoming, which 
showed the Veteran's treatment for and diagnosis of diabetes 
mellitus, hypertension, and peripheral neuropathy.  It is noted 
that lack of review of the claims file does not by itself render 
a medical opinion inadequate.  Nieves-Rodriquez, 22 Vet. App. 
295.  An adequate medical opinion, is one which is factually 
accurate, fully articulated, and based on sound reasoning.  Id. 
Here, the examiner was assessed with the relevant information, 
articulated it in the examination report, and provided a 
reasoning for his conclusion.  It is noted that the Veteran 
asserted that he had symptoms of diabetes mellitus prior to his 
diagnosis in 2007.  The Veteran was asked to obtain and submit 
such medical evidence and failed to do so.  He has also not 
indicated where he sought this treatment in order for VA to 
obtain such records.  As such, the examiner's assessment was 
based upon review of the VA treatment records from Cheyenne, 
Wyoming and his report laid a accurate factual foundation and 
provided sound reasoning.  The medical opinion has not been 
refuted by further medical evidence and the examination is 
adequate.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.




II.	 Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

a.	Hypertension

The Veteran alleges that his hypertension was caused or 
aggravated by herbicide exposure while he was in Vietnam as well 
as by his service-connected diabetes mellitus.  To afford the 
Veteran every possible consideration, the Board will also 
consider direct service connection.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Initially, the Board will look to the Veteran's contentions that 
his hypertension was caused or aggravated by his herbicide 
exposure.  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307 (2009).  Service records indicate that the Veteran 
served in Vietnam between November 1968 and November 1969.  As 
such, the Veteran is presumed to have been exposed to an 
herbicide agent.  

The specified diseases for which presumptive service connection 
is available on the basis of herbicide exposure are: chloracne 
and other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and certain 
soft tissue sarcomas.  38 C.F.R. § 3.309(e).   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date of 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has determined that a presumption of service 
connection is not warranted for several diseases.  See Fed. Reg., 
72 FR 32395, 32397- 32398 (June 12, 2007).  As will be discussed 
below, medical records indicate that the Veteran was diagnosed 
with hypertension, which has not been added to the list of 
diseases associated with herbicide exposure.  Based on the law, 
the Veteran cannot benefit from the presumption, regardless of 
whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals 
for Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving herbicide exposure.  
McCart v. West, 12 Vet. App. 164, 167 (1999).  Here, there is no 
evidence on file which directly links any current hypertension 
with herbicide exposure in service.

Before adjudication of the Veteran's claim on a direct basis, the 
Board turns to the issue of service connection claimed as 
secondary to his service-connected diabetes mellitus.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability; compensation may be 
provided for the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 
374 (1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id. 

Post-service medical records establish that the Veteran has been 
diagnosed with hypertension.  The Board is satisfied that the 
Veteran has a current disability and the first element under 
Allen is satisfied.  As such, the Board turns to the issue of 
whether this disability was caused or aggravated by a service-
connected disability.

VA treatment records show diagnoses of and treatment for 
hypertension in 2005.  VA records indicate that the Veteran was 
diagnosed with diabetes mellitus in 2007.   These records do not 
indicate the etiology of the Veteran's hypertension nor do they 
make any reference that his diabetes mellitus caused or 
aggravated it.    

In September 2007, the Veteran was afforded a VA examination to 
assess his diabetes mellitus in association with his 
hypertension.  The examiner reviewed the VA treatment records and 
indicated that in January 2007, the Veteran had increased blood 
sugar and was diagnosed with hyperglycemia in February 2007.  He 
was diagnosed with diabetes mellitus in May 2007.  The examiner 
also indicated that the Veteran was diagnosed with arterial 
fibrillation in July 2005.  He was diagnosed with hypertension in 
September 2005.  The examiner noted that the Veteran's 
contentions that he had elevated blood sugar in 1998; however, 
the examiner could not find such treatment in the VA medical 
records.  Based upon a review of the electronic VA medical 
records, the onset of the Veteran's diabetes mellitus was in 
2007.  The examiner found that the Veteran has a history of 
hypertension which preceded the onset of his diabetes mellitus.  
The examiner then provided that the Veteran has no objective 
cardiovascular, neurological, eye, skin, bowel or bladder 
findings compatible with complications due to type II diabetes 
mellitus.  

The Board acknowledges the Veteran's contention that Agent Orange 
and/or diabetes mellitus caused or aggravated his hypertension.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis);Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, hypertension is not a condition capable of lay 
diagnosis, much less the type of condition that can be causally 
related to another disability or military service by lay 
testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.  As such, the Veteran's testimony is 
competent and credible to report symptoms related to his 
hypertension.  However, he is not competent to provide an opinion 
as to its etiology. 

As such, the Board finds that the objective medical evidence of 
record does not support a finding that his hypertension was 
caused or aggravated by his service-connected diabetes mellitus.  
See Allen, 8 Vet. App. 374 .  

Again, to afford the Veteran every possible consideration, the 
Board will also consider direct service connection.  In order to 
establish direct service connection for a disorder, there must be 
(1) competent evidence of the current existence of the disability 
for which service connection is being claimed; (2) competent 
evidence of a disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and (3) competent 
evidence of a nexus or connection between the disease, injury, or 
event in service and the current disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent".  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

The Veteran's service treatment records are silent as to any 
complaints of or treatment for hypertension or any heart 
condition.  In October 1966, he was given an entrance examination 
where his blood pressure was 120/70 and his sitting heart rate 
was 72.  In a January 1968 treatment note, the Veteran complained 
on chest pain and his blood pressure was 112/78.  However, the 
treatment note indicated that there was no heart disease.  
Finally, during his August 1970 separation examination, the 
Veteran's sitting heart rate was 84 and his blood pressure was 
110/76.  It should be noted that hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater and 
isolated systolic blood pressure is predominantly 160 mm or 
greater with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).  At no 
time during service did the Veteran's blood pressure meet the 
requirements for hypertension while in service.  

Again, the post-service medical records indicate that the Veteran 
was diagnosed with hypertension in 2005.  The balance of the VA 
treatment records from 2005 indicates follow-up treatment for his 
hypertension. However, these records do not provide an etiology 
for the Veteran's hypertension.  

Furthermore, the Board finds that the Veteran's statements 
regarding the continuity of his symptoms are contradicted by the 
absence of any treatment for hypertension until many years after 
service discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  In sum, the Board 
accords the Veteran's arguments limited probative value.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The 
Board finds that service connection must fail on a direct basis. 
Davidson, 581 F.3d 1313.

Finally, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease (including 
hypertension) becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As discussed, the Veteran was not diagnosed with 
hypertension within one year of separation from service. The 
Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim on presumptive, secondary, or 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.	 Neuropathy of the Upper and Lower Extremities

The Veteran also contends that his neuropathy was caused or 
aggravated by his service-connected diabetes mellitus.  The Board 
will consider direct and secondary service connection grounds to 
afford the Veteran every opportunity with respect to his claim.

Again, secondary service connection may be established for a 
disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c).  
Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service connected 
disability.  Allen, 8 Vet. App. 374.

Post-service medical records indicate that the Veteran was 
diagnosed with peripheral neuropathy.  As such, the first element 
to establish secondary service connection has been satisfied the 
Board turns to whether the diabetes mellitus caused or aggravated 
his neuropathy.  

VA treatment records dated from January 2002 to December 2007 
show diagnoses of and treatment for neuropathy.  The Veteran was 
afforded an October 2002 VA Agent Orange Registry Examination, 
which indicates  that the Veteran complained of burning, pain, 
cramping, and numbness in his legs.  A diagnosis of peripheral 
neuropathy was noted at that time.  A February 2007 VA treatment 
note indicates that the Veteran was assessed with hyperglycemia.  
A Mary 2007 treatment note provides that he was diagnosed with 
diabetes mellitus.  These records do not indicate that the 
Veteran's neuropathy was caused or aggravated by his diabetes 
mellitus.    

In September 2007, the Veteran was afforded a VA examination to 
assess his diabetes mellitus in association with his neuropathy.  
It was noted that the Veteran experienced intermittent tingling 
in his hands for the past year and intermittent tingling in his 
feet for the past four to five years.  He indicated sharp pain in 
his feet and cramping in his toes and calves for the past three 
years.  After a neurological examination, the Veteran was 
assessed with idiopathic peripheral neuropathy which preceded his 
diabetes mellitus by many years.  The examiner indicated that 
there were no current objective neurological findings compatible 
with complications due to his diabetes mellitus.  

The Board acknowledges the Veteran's statements regarding his 
neuropathy.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, reports a 
contemporaneous medical diagnosis, or describes symptoms at the 
time which support a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377.  Competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan, 451 F .3d at 1337; Davidson, 581 F.3d 1313.  The 
Veteran is competent to testify that he experiences pain, 
cramping, and tingling of his extremities.  He is also credible 
in these assertions.  But he is not competent to provide an 
etiological opinion as to peripheral neuropathy.  Davidson, 581 
F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  

As such, the Board finds that the objective medical evidence of 
record does not support a finding that his neuropathy was caused 
or aggravated by his service-connected diabetes mellitus.  See 
Allen, 8 Vet. App. 374.

Again, to afford the Veteran every possible consideration, the 
Board will also consider direct service connection.  In order to 
establish service connection for the claimed disorder, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability.  See Davidson v. Shinseki, 581 F.3d 1313.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for neuropathy.  In June 1968, the 
Veteran suffered trauma to his head.  He was given a neurologic 
examination which was within normal limits.  His August 1970 
discharge examination showed normal upper and lower extremities 
and the Veteran expressly denied any problems with his hands, 
legs, or feet. 

Again, the post-service medical records indicate that the Veteran 
was diagnosed with peripheral neuropathy in 2002.  The balance of 
the VA treatment records from 2002 indicates follow-up treatment 
for his neuropathy.  However, these records do not provide the 
etiological relationship between his neuropathy and his diabetes 
mellitus.    

The Veteran's statements regarding the continuity of his symptoms 
are contradicted by the absence of any treatment for peripheral 
neuropathy until many years after service discharge.  See Maxson, 
12 Vet. App. 453.  The Board finds that service connection must 
fail on a direct basis. 

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim on presumptive, secondary, or 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. 49.







(Continued on next page)
ORDER

Entitlement to service connection for hypertension, to include 
secondary to herbicide exposure or service-connected diabetes 
mellitus, is denied.  

Entitlement to service connection for peripheral neuropathy, to 
include secondary to diabetes mellitus, is denied.  





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


